In the

         United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 16‐2087 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

ALEXANDER KLUBALL, 
                                                          Defendant‐Appellant. 
                                 ____________________ 

                     Appeal from the United States District Court 
                       for the Western District of Wisconsin. 
                      No. 15‐cr‐124 — James D. Peterson, Judge. 
                                 ____________________ 

   ARGUED NOVEMBER 7, 2016 — DECIDED DECEMBER 13, 2016 
                ____________________ 

   Before  EASTERBROOK  and  WILLIAMS,  Circuit  Judges,  and 
FEINERMAN, District Judge.* 
    FEINERMAN,  District  Judge.  Alexander  Kluball  was  sen‐
tenced  to  120  months’  imprisonment  for  transporting  a  17‐
year‐old girl across state lines with the intent that she engage 
in prostitution, in violation of 18 U.S.C. § 2421. The only issue 

                                                 
     *   Of the Northern District of Illinois, sitting by designation. 
2                                                    No. 16‐2087 

on appeal is whether the district court violated Kluball’s due 
process right to be sentenced based on accurate information 
by finding that his mental health history suggested that fur‐
ther treatment would be unlikely to have a “lasting impact” 
on his ability to refrain from further criminal conduct. There 
was no due process violation, and so the district court’s judg‐
ment is affirmed. 
    In pleading guilty, Kluball admitted that he drove to Ten‐
nessee to pick up a 17‐year‐old girl he had met on Facebook, 
brought  her  to  his  apartment  in  Wisconsin,  advertised  her 
online for sex acts, and escorted her to several prostitution en‐
gagements  in  the  Madison  area.  The  probation  office  calcu‐
lated an advisory guidelines range of 121 to 151 months’ im‐
prisonment,  but  because  the  statutory  maximum  under 
§ 2421 is ten years, Kluball’s advisory guidelines term became 
120  months.  See  U.S.S.G.  § 5G1.1(a)  (“Where  the  statutorily 
authorized maximum sentence  is less  than  the  minimum of 
the  applicable  guideline  range,  the  statutorily  authorized 
maximum sentence shall be the guideline sentence.”). 
    The  presentence  investigation  report  provided  the  only 
factual  information  before  the  district  court  regarding 
Kluball’s  mental  health  history.  The  report  chronicled 
Kluball’s struggle with mental illness and associated behav‐
ioral problems since early childhood. His diagnoses included 
oppositional defiant disorder, attention deficit hyperactivity 
disorder, bipolar disorder, posttraumatic stress disorder, and 
depression. Kluball received counseling and was hospitalized 
several times, and he was treated with an array of drugs, in‐
cluding  Adderall,  Depakote,  Eskalith,  Fluoxetine,  lithium, 
Prozac, Remeron, Ritalin, Seroquel, Strattera, Valium, Zoloft, 
Zydis,  and  Zyprexa.  None  of  the  treatments  succeeded,  at 
No. 16‐2087                                                           3 

least for very long. Kluball was kicked out of twenty‐one day‐
care facilities as a child, expelled from high school, discharged 
from the military with an other‐than‐honorable discharge due 
to  misconduct,  and  fired  from  multiple  jobs  due  to  various 
transgressions.  Kluball  threatened  to  kill  his  parents  with  a 
baseball  bat  as  a  child,  threatened  to  stab  his  foster  parents 
and to attack his foster brother with a meat cleaver as a teen‐
ager, and threatened  others  with a concealed  weapon as an 
adult. 
    Kluball did not object to the presentence report’s descrip‐
tion of his mental health history or offer evidence to under‐
mine  or  augment  it.  The  district  court  adopted  the  report’s 
findings  at  sentencing,  as  it  was  entitled  to  do.  See  United 
States v. Sonsalla, 241 F.3d 904, 907 (7th Cir. 2001). The court 
imposed the guidelines term of 120 months. In so doing, the 
court remarked: 
            I  think  the  bottom  line  here  is  that  when  I 
        look  at  the  records  of  Mr.  Kluball’s  troubles, 
        there is no diagnosis of a mental illness here that 
        really relieves Mr. Kluball of responsibility. He 
        is a person who is upsettable, is sometimes vio‐
        lent. He’s defiant. And all of these things are dif‐
        ficulties and maybe things that are amenable to 
        some kind of treatment, but I don’t see any di‐
        agnosis  here  that  really  makes  me  feel  like  I 
        should  consider  Mr.  Kluball’s  culpability  for 
        this very calculating kind of criminal act that he 
        committed here to be alleviated. He’s responsi‐
        ble for what he did despite the fact that he has a 
        history  of  problems  that  may  involve  mental 
        health issues. 
4                                                       No. 16‐2087 

           The bottom line here is that Mr. Kluball has 
       proven himself to be very dangerous. Even after 
       these things came to light, he’s posting pictures 
       on Facebook showing his guns. He’s manifestly 
       at risk of self‐harm. But if we were to look at this 
       pattern here and find Mr. Kluball’s fascination 
       with  guns  and  his  defiant  behavior,  I  think 
       you’d have to conclude, as I do, that he really is 
       a  dangerous  person  and  that  the  protection  of 
       the public is a factor that has to drive the sen‐
       tence in a significant way. 
           … [T]he bottom line here is that not only is 
       he dangerous, I think his history suggests that 
       there  is  no  structure  or  treatment  that  realisti‐
       cally suggests that it’s going to have any … last‐
       ing  impact on Mr. Kluball’s  ability to conform 
       himself  to,  let  alone  lawful  behavior,  just  safe 
       behavior.  I  think  that—I’m  left  only  with  the 
       conclusion  that  there  is  only  incarceration 
       which  provides  the  kind  of  level  of  structure 
       that Mr. Kluball can succeed in and that keeps 
       the public safe. 
    As  Kluball  acknowledges,  a  sentencing  judge  may  con‐
sider whether mental health treatment will succeed in reduc‐
ing the defendant’s dangerousness or propensity to commit 
further  crimes.  The  governing  statute,  in  fact,  requires  the 
judge  to  consider  “the  need  for  the  sentence  imposed  …  to 
protect the public from further crimes of the defendant.” 18 
U.S.C. § 3553(a)(2)(C). As we have explained, “incapacitation 
(physically preventing the defendant from committing crimes 
on ‘the outside,’ by imprisoning him) is an authorized factor 
No. 16‐2087                                                           5 

for a judge to consider in determining the length of a prison 
sentence.” United States v. Kubeczko, 660 F.3d 260, 262 (7th Cir. 
2011) (citing § 3553(a)(2)(C)). This is so even if the defendant’s 
difficulties refraining from criminal conduct result from men‐
tal illness. See ibid. (rejecting the proposition that “there is any 
impropriety in lengthening a sentence because of concern—
whether based on mental illness, addiction, or anything else 
that  may  weaken  a  person’s  inhibitions  against  committing 
crimes—that the defendant is likely to commit further crimes 
upon release”); United States v. Miranda, 505 F.3d 785, 793 (7th 
Cir. 2007) (“In this case, there is evidence that [the defendant] 
was being treated for mental illness at the time he committed 
his crimes, and so the court may determine that the only way 
to  truly  incapacitate  [the  defendant]  is  a  heavy  prison  sen‐
tence.”).  True,  a  sentencing  judge  may  find  a  defendant’s 
mental illness to be a mitigating rather than an aggravating 
factor, or both mitigating and aggravating. See United States 
v. Annoreno, 713 F.3d 352, 358 (7th Cir. 2013); Miranda, 505 F.3d 
at 792. But the degree to which mental illness is deemed miti‐
gating  or  aggravating,  and  the  weight  accorded  that  factor, 
lies within the sentencing judge’s broad discretion. See United 
States v. Warner, 792 F.3d 847, 855 (7th Cir. 2015) (“Ultimately, 
it falls on the district court to weigh and balance the various 
factors  and to  make  an individualized assessment  based  on 
the  facts  presented.”)  (internal  quotation  marks  omitted); 
United States v. Beier, 490 F.3d 572, 574 (7th Cir. 2007) (“The 
statute does not attach weights to these factors, thus leaving 
the sentencing judge with enormous latitude … .”). 
    Although  Kluball  does  not  dispute  these  principles,  he 
contends that the record at sentencing did not permit the dis‐
trict court to conclude that “his history suggests that there is 
no  structure  or  treatment  that  realistically  suggests  that  it’s 
6                                                        No. 16‐2087 

going to have any … lasting impact on [his] ability to conform 
himself  to  …  lawful  behavior  … .”  This  flaw  in  the  district 
court’s  reasoning,  Kluball  says,  violated  his  due  process 
rights. 
   “A convicted defendant has a due process right to be sen‐
tenced on the basis of accurate information.” United States v. 
Melendez,  819  F.3d  1006,  1012  (7th  Cir.  2016).  Additionally, 
“due  process  requires  that  sentencing  determinations  be 
based on reliable evidence, not speculation or unfounded al‐
legations.” United States v. Bradley, 628 F.3d 394, 400 (7th Cir. 
2010); see also United States v. England, 555 F.3d 616, 622 (7th 
Cir. 2009). To show a violation of this right, “a defendant must 
demonstrate that the information before the court was inac‐
curate  and  that  the  court  relied  on  this  inaccurate  infor‐
mation.”  United  States  v.  Katalinich,  113  F.3d  1475,  1484  (7th 
Cir. 1997). 
    Kluball does not and cannot make that showing. The facts 
set forth in the presentence report amply support the district 
court’s conclusion that treatment is unlikely to have a “lasting 
impact” on Kluball’s ability to refrain from criminal conduct. 
Kluball has been hospitalized every few years throughout his 
life  and  treated  with  various  medications;  he  has  received 
counseling; and he has spent time in various structured envi‐
ronments, including special education classes, juvenile deten‐
tion, and the military. Despite these many medical and envi‐
ronmental interventions, Kluball has consistently engaged in 
dangerous  and  unlawful  behavior.  It  was  well  within  rea‐
son—and certainly not an abuse of discretion—for the district 
court to take Kluball’s history into account and draw the con‐
clusion that further mental health treatment is unlikely to suc‐
ceed in enabling him to conform to societal norms. 
No. 16‐2087                                                            7 

    Kluball is wrong to liken this case to Bradley and England, 
where the district judges engaged in impermissible specula‐
tion when imposing sentence. In Bradley, the sentencing judge 
“made a prediction about future conduct based on rank spec‐
ulation about other, multiple instances of deviant behavior” 
of which there was no record evidence. 628 F.3d at 401. In Eng‐
land, the sentencing judge’s “unsupported speculation” was 
that  the  defendant  would  have  committed  the  crime  of  at‐
tempted  murder had  he  been released on bond. 555 F.3d at 
623. 
    The district court here engaged in no such speculation. To 
the contrary, the court’s finding that treatment was unlikely 
to have a “lasting impact” on Kluball was reasonably based 
on the fact, which he does not dispute, that he has throughout 
his life suffered from mental illness, endangered those around 
him,  and  engaged  in  criminal  conduct,  notwithstanding  his 
being afforded mental health treatment and placed in struc‐
tured environments. Sentencing routinely requires the judge 
to  make  predictions  about  the  defendant’s  future  conduct 
and,  in  particular,  his  ability  to  lead  a  law‐abiding  life.  See 
United States v. Boroczk, 705 F.3d 616, 622 (7th Cir. 2013) (“Nei‐
ther the district court nor the various doctors who testified or 
provided input at sentencing were blessed with a crystal ball 
to predict [the defendant’s] future behavior. In the absence of 
such certainty, the district court simply weighed the evidence 
before it and concluded that the risk of future crimes was a 
factor in favor of a lengthy sentence.”); United States v. Neary, 
552 F.2d 1184, 1193 (7th Cir. 1977) (noting that “evaluation of 
the character of the defendant and a prediction of future con‐
duct [are] matters which are traditionally left to wide discre‐
tion of a sentencing court”). Such predictions do not violate 
8                                                  No. 16‐2087 

due process where, as here, they reasonably follow from ac‐
curate information in the sentencing record. See United States 
v. Lucas, 670 F.3d 784, 792–93 (7th Cir. 2012) (rejecting a due 
process claim comparable to the claim brought here); United 
States v. Morales, 655 F.3d 608, 646–47 (7th Cir. 2011) (same). 
                                                     AFFIRMED